PER CURIAM.
Appellant claimed in his motion to correct sentence that his total split sentence of four years of imprisonment followed by four years of probation for the third degree felony of grand theft exceeded the five year statutory maximum and was therefore illegal. See Davis v. State, 661 So.2d 1193, 1196 (Fla. 1995). While the state agreed, the trial court mistakenly entered an order correcting a different sentence, which was ordered to run concurrently with the illegal sentence.
We remand the case for the trial court to resentence appellant in connection with Count I of case number 94-1044. The new sentence for that count shall not exceed five years.
WARNER, POLEN and TAYLOR, JJ., concur.